In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00022-CR



         RANDALL GREENOUGH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 402nd District Court
                 Wood County, Texas
             Trial Court No. 23,424-2017




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION
         Randall Greenough was charged in six separate indictments with four charges of

aggravated sexual assault of a child and two charges of indecency with a child by sexual contact.1

A jury found him guilty of all six offenses. As to each conviction, the jury assessed Greenough’s

punishment as ninety-nine years’ confinement in prison, along with a $10,000.00 fine. The trial

court ordered Greenough’s sentences to run consecutively.

         Greenough has filed a single appellate brief in which he raises common issues. .First,

Greenbough contends he was subjected to double jeopardy when the jury returned guilty verdicts

on two offenses he maintains stemmed from the same act.2 We addressed that issue in our cause

number 06-18-00019-CR. Next, Greenbough maintains that the State’s argument was egregious

and the trial court’s instruction to disregard its comments did not cure the alleged defect. We

addressed that issue in our cause number 06-18-00020-CR. For the reasons stated therein, we

affirm the trial court’s judgment in this cause number.

         The trial court’s judgment is affirmed.



                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            June 7, 2018
Date Decided:              July 13, 2018

Do Not Publish

1
 In this case, the State indicted Greenough, in trial court cause number 23,424-2017, with the offense of aggravated
sexual assault of a child, alleging that on July 30, 2015, Greenough “did then and there intentionally or knowingly
cause the penetration of the female sexual organ of [Ginny], a child who was then and there younger than 17 years of
age and not the spouse of the defendant, by defendant’s tongue.”
2
 Specifically, Greenough contends that the aggravated sexual assault conviction, as alleged in trial court cause number
22,719-2015 and that we addressed in our opinion in cause number 06-18-00019, was subsumed by the aggravated
sexual assault conviction in this case.
                                                          2
3